Citation Nr: 0123636	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lung disease, including 
COPD, asthma, and asbestosis, due to exposure to asbestos in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
service connection for a lung disability.  In June 2001 the 
veteran testified at a hearing at the RO before the 
undersigned Member of the Board.


REMAND

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  The appellant's claim has not been considered 
under the amended statutes and regulations.  Therefore, the 
application must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran essentially claims that he was exposed to 
asbestos during his active military service, and that this 
caused his current lung disease.  A review of the veteran's 
Separation Qualification Record shows that he was a supply 
clerk and that he worked for 25 months in the South Western 
Pacific Theater of Operations, at a dock, checking supplies 
and cargo as it was loaded or unloaded from ship and 
directing the loading of cargo into the hold of ships.  He 
also testified that his duties included loading and unloading 
ships, and that he worked on ships that were old steamers 
with big pipes wrapped in asbestos covering.  

There is evidence showing that the veteran has multiple 
calcified pleural plaques, consistent with asbestos exposure.  
Thus, the issue is whether the veteran's active service 
involved exposure to asbestos.  With regard to further 
development, the Board finds that the RO should ensure that 
all available service personnel records for the veteran have 
been obtained.  Additionally, the RO should determine the 
exact duties for a "receiving and shipping checker" at the 
time that this was the veteran's military occupational 
specialty.  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos- related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) [hereinafter "DVB Circular"], that provides some 
guidelines for considering compensation claims based on 
exposure to asbestos. Id.  The Board notes that the DVB 
circular has been subsumed as § 7.21 of VA Manual M21-1.

The Court has held that: neither MANUAL M21-1 nor the 
CIRCULAR creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the records; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.  Dyment v. West, 13 Vet. App. 141 (1999); VAOGCPREC 
4-2000.

The applicable section of Manual M21-1 notes that one of the 
major occupations involving exposure to asbestos includes 
work in shipyards.  Moreover, high exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this was significant 
considering that, during World War II, U.S. Navy veterans 
were exposed to chrysotile, amosite and crocidolite that were 
used extensively in military ship construction.  Furthermore, 
it was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of the disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  VA Manual M21-1 Part 6, Chapter 7, Subchapter IV, 
§ 7.21(b).

The Manual also provides that the rating activity is 
responsible for determining whether or not military records 
demonstrate evidence of asbestos exposure in service and 
ensuring that development is accomplished to determine if 
there is pre- service and post-service evidence of 
occupational or other asbestos exposure.  VA Manual M21-1 
Part 3, Chapter 5, Subchapter II, § 5.13(b).  

After obtaining any additional evidence, the RO should then 
make a specific determination as to whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and in making this determination the RO should consider the 
guidelines established in VA Manual M21-1 Part 6, Chapter 7, 
Subchapter IV, § 7.21.  In that regard, the Board notes that 
in the October 2000 supplemental statement of the case, the 
RO did not make findings consistent with VA Manual M21-1, in 
that the RO denied the veteran's claim by finding that it had 
not been shown and the veteran had "not alleged that he was 
involved in insulation on ships in service or in dismantling 
ships during service".  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a)) are fully met.  

2.  An appropriate official at the RO 
should obtain any additional personnel 
records that may be available for the 
veteran.  The official should also 
contact the necessary resources to obtain 
information pertaining to the specific 
duties of a "receiving and shipping 
checker 875" and "section leader 
271"during the veteran's period of 
service, specifically vis-a-vis his 
exposure to asbestos .  

3.  The RO should then make a specific 
determination as to whether or not the 
veteran's military records demonstrate 
evidence of asbestos exposure in service, 
and in making this determination the RO 
should consider the guidelines 
established in VA Manual M21-1 Part 6, 
Chapter 7, Subchapter IV, § 7.21.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


